Citation Nr: 0823643	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash.  

2.  Entitlement to service connection for bilateral 
peripheral vascular disease (PVD), with extensive vascular 
calcification.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Private 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
He also had additional service with the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran testified at a video conference hearing held 
before the undersigned Veterans Law Judge in November 2006.  
A transcript of that hearing has been associated with the 
claims file.  This claim was previously before the Board in 
March 2007 and was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In March 2007, the Board requested that the veteran be 
afforded an examination to determine whether his current skin 
disorder is related to service.  The Board noted that the 
veteran's service medical records show that he was seen in 
April 1968 for a mild pruritic rash over most of his body.  
In May 1968, he was seen for a three- month history of a 
pruritic rash over both forearms.  Thus, the Board noted, the 
veteran clearly had a skin condition while on active duty.  
The Board also noted that the record shows that the veteran 
was treated by VA for seborrheic dermatitis and xerosis in 
April 2003. The examiner was specifically requested to 
provide an opinion as to whether it was at least as likely as 
not (50 percent probability or greater) that the veteran's 
skin condition is related to service.  

The record reveals that the veteran was afforded a VA 
examination in April 2007.  The examiner noted that the 
veteran had lichenified papules in gluteal crease with 
xerosis and excoriations on trunk and diffuse xerosis with 
excoriations (about 50 percent body surface area involved).  
The examiner gave the following opinion:

The patient complains of pruritus which is 
exacerbated in heat and disrupts his sleep 
since 1956 when he was stationed in Vietnam.  
Despite what seems to be adequate skin care 
he is still suffering from his condition.  
Clinically, about 20 percent of his [body 
surface area] is involved, but per the 
[patient's] report, he seems to itch over 50 
percent of his [body surface area].  He has 
had routine blood work that has failed to 
reveal any metabolic etiology.  It may be 
related to an underlying atopic diathesis, or 
due to post-traumatic stress disorder.    

In a deferred rating decision dated in July 2007 the RO noted 
that the April 2007 opinion was inadequate and requested a 
follow-up opinion.  In August 2007 the veteran was afforded a 
second VA examination.  At that time the examiner noted 
pruritus-generalized and noted that pruritis is a common 
dermatologic finding and is not seen with any increased 
incidence in the military.  However, the examiner also noted 
that the veteran correlated the onset of his symptoms with 
his service in Vietnam.  

In a deferred rating decision dated in October 2007 the RO 
noted that the August 2007 opinion was inadequate and 
requested a follow-up opinion.  In a March 2008 addendum the 
August 2007 examiner noted that the veteran's diagnosis of 
"miliaria and scratch dermatitis" is a form of "heat 
rash."  The examiner also opined that:  "This is not caused 
by Service as it is certainly a very common disorder found in 
hot climates.  Therefore a hot climate may be an exacerbating 
factor, that could happen to anyone, anytime."

Given the foregoing, the Board finds that compliance with the 
March 2007 remand has not been accomplished.  The March 2007 
remand essentially asked a VA examiner to opine whether the 
veteran's current diagnosis of seborrheic dermatitis and 
xerosis can be related to his diagnosis of pruritic rash in 
April and May of 1968.  Neither the April 2007 examination, 
August 2007 examination, nor the March 2008 addendum provide 
such an opinion.  Rather, the April 2007 opinion related the 
veteran's skin disorder to atopic diathesis or post-traumatic 
stress disorder (for which the veteran is not in receipt of 
service connection), the August 2007 opinion noted that 
pruritis is a common dermatologic finding and is not seen 
with any increased incidence in the military, and the March 
2008 opinion stated that pruritis is a common disorder found 
in hot climates and can happen to anyone.  None of these 
opinions satisfy the March 2007 remand request.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
Social Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).

A decision dated in August 2002 shows that the veteran is in 
receipt of Social Security disability benefits.  The Social 
Security decision noted that the veteran's impairments were 
hemangiopericytoma of the posterior ethmoids.  The issue on 
appeal is service connection for a skin rash.  Thus, the 
Social Security records are not relevant.  See Voerth v. 
West, 13 Vet. App. 117 (1999).  The Board is specifically 
remanding this case for a medical opinion as to whether the 
current skin complaints are related to skin complaints 
documented in service.  

Finally, a review of the record shows that by rating decision 
dated in August 2006 the RO denied service connection for 
bilateral peripheral vascular disease (PVD), with extensive 
vascular calcification.  The veteran submitted a written 
notice of disagreement in August 2007.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26 (2005).

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the August 
2007/March 2008 VA examiner the 
opportunity to supplement his report 
and specifically opine whether the 
veteran's current diagnosis of 
seborrheic dermatitis and xerosis can 
be related to his diagnosis of pruritic 
rash in April and May of 1968 or any 
other incident of service.  If the 
August 2007/March 2008 VA examiner is 
unavailable or another examination is 
needed, the RO should schedule the 
veteran for a new VA examination and 
direct the new examiner to include an 
opinion as to whether the veteran's 
current diagnosis of seborrheic 
dermatitis and xerosis can be related 
to his diagnosis of pruritic rash in 
April and May of 1968 or any other 
incident of service.

2.	The RO should issue a Statement of the 
Case (SOC) specifically regarding the 
issue of entitlement to service 
connection for bilateral peripheral 
vascular disease (PVD), with extensive 
vascular calcification.  The RO should 
also advise the appellant of the need 
to timely file a substantive appeal if 
he desires appellate review of this 
issue.  

3.	After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the veteran an 
opportunity to respond.  This SSOC 
should discuss the relevant criteria, 
either pre-January 1998 or post-January 
1998, with regard to the relevant time 
period.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




